DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "based on the data" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “based on the haemodynamic data” and suggests amending. 
Claim 2 recites the limitation "based on the difference" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “based on a difference” and suggests amending. 
	Claim 3 is rejected based on its dependency on claim 2.
	Claim 4 is rejected based on its dependency on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (Step 2a, prong 1 of 2019 PEG- method of organizing human activity). The claimed limitations receive haemodynamic data, applies a cardiovascular model and an atrial and venous blood model, that are both generic, and derives a cardiac activity indicator, but does not display or output the condition or results of the method in a practical application as required by step 2a, prong 2, hence the user does not receive the results of the recited steps. The recited limitations are processed under the broadest reasonable interpretation, covers performance of limitations, then under certain methods of organizing human activity. Nothing in the claims precludes the steps from being performed by a human using a generic computer component.
Examiner states that the claim recites a judicial exception, but is not integrated into a practical application (Step 2b of 2019 PEG). In particular the steps of the claim do not recite any additional element that is required for the claim to be performed, moreover the steps of the claim add insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05 (g)). Therefore, the claim does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited. Examiner suggests amending claim 5 to include additional details about the models claimed, including how they function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0196384 Mansi et al., hereinafter “Mansi”, in view of AU 2014250646 Woodford et al., hereinafter “Woodford”.
Regarding claim 1, Mansi discloses cardiac device (Abstract) for real-time cardiovascular monitoring (Para 28) carried out in surgery (Para 28) characterized in that the device comprises a memory (Para 32) arranged for receiving haemodynamic data (Para 32, 23, 56, and claim 1), and a computer (Para 26 and 122) arranged for applying a cardiovascular model comprising a cardiac model (Para 5 and 6) and an arterial and venous blood circulation model (Para 7, 36, 60 and 70) based on the haemodynamic data received in the memory (Para 55 and 60), and for deriving therefrom at least one cardiac activity indicator (CI) (Abstract, Para 5, and Figure 1, element 38).
Mansi does not explicitly disclose real-time monitoring in anaesthesia and intensive care. 
However, Woodford discloses a device/method of determining haemodynamic performance in a human (Abstract) and teaches real-time monitoring (Page 3, lines 5-9) in anaesthesia and intensive care (Page 18, lines 4-7 and Page 3, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the real-time monitoring is in anaesthesia and intensive care applications as taught by Woodford, in the invention of Mansi, in order to monitor and improve therapeutic treatments (Woodford; Page 3, lines 5-9).
Regarding claim 2, Mansi discloses the computer (Para 26 and 122) is arranged for computing a cardiac activity indicator (CI) (Abstract, Para 5, and Figure 1, element 38), by applying a cardiovascular model (Para 4 and 5) to compute an arterial pressure value (Para 60) that is theoretical (Para 65) and by applying at least one correction function (Para 29) and haemodynamic data received in the memory (Para 32, 23, 56, and claim 1).
Mansi does not explicitly disclose a model to compute a cardiac output value that is theoretical, and by applying at least one correction function based on a difference between the arterial pressure value and a cardiac output value that are theoretical.
However, Woodford teaches a model (Page 13, lines 13-15) to compute a cardiac output value that is theoretical (Page 15, lines 28-34), and by applying at least one correction function (Page 15, lines 15-16) based on a difference between the arterial pressure value and a cardiac output value that are theoretical (Page 13, lines 24-33 and Page 14, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied a corrective function as taught by Woodford, in the invention of Mansi, in order get a much clearer diagnosis for the patient (Woodford; Page 15, lines 15-16).
Regarding claim 4, Mansi discloses the computer (Para 26 and 122) is further arranged for applying the arterial and venous blood circulation model (Para 7, 36, 60 and 70, also look at abstract that discloses that a combination of multiple models can be used).
Mansi does not disclose a pharmacological model.
However, Woodford teaches a pharmacological model (Page 31, lines 21-29 and Page 35, lines 30-33; the model is not defined specifically, therefore any evaluation by a computer of pharmacological agents is considered as a model, see Also Page 22, lines 28-34 and Page 23, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the additional models include a pharmacological model as taught by Woodford, in the invention of Mansi, in order to recommend pharmacological interventions to the user (Woodford; Page 22, lines 28-34 and Page 23, lines 1-6).
Regarding claim 5, Mansi discloses cardiac monitoring method (Abstract and Para 4) for real-time cardiovascular monitoring (Para 28) carried out in surgery (Para 28) comprising: - receiving haemodynamic data (Para 32, 23, 56, and claim 1), - applying a cardiovascular model comprising a cardiac model (Para 5 and 6) and an arterial and venous blood circulation model (Para 7, 36, 60 and 70) to the haemodynamic data (Para 55 and 60), and deriving therefrom at least one cardiac activity indicator (CI) (Abstract, Para 5, and Figure 1, element 38).
Mansi does not explicitly disclose real-time monitoring in anaesthesia and intensive care. 
However, Woodford teaches real-time monitoring (Page 3, lines 5-9) in anaesthesia and intensive care (Page 18, lines 4-7 and Page 3, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the real-time monitoring is in anaesthesia and intensive care applications as taught by Woodford, in the invention of Mansi, in order to monitor and improve therapeutic treatments (Woodford; Page 3, lines 5-9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0196384 Mansi et al., hereinafter “Mansi”, in view of AU 2014250646 Woodford et al., hereinafter “Woodford”, further in view of US 2017/0000389 Davidson et al., hereinafter “Davidson”.
Regarding claim 3, Mansi discloses the computer (Para 26 and 122). 
Mansi does not disclose the computer arranged for applying at least one Kalman filter or a combination of a Kalman filter with a Luenberger observer in said at least one correction function.
However, Davidson discloses a biometric system that monitors cardiovascular parameters (Para 31) and teaches the computer (Para 79) arranged for applying at least one Kalman filter (Para 45) or a combination of a Kalman filter with a Luenberger observer in said at least one correction function (Para 45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied a Kalman filter as a corrective function as taught by Davidson, in the invention of Mansi, in order to correct estimating/measurement errors (Davidson; Para 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0235915 Mansi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792